                                                                                United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                    IN THE UNITED STATES DISTRICT COURT                                June 06, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                              HOUSTON DIVISION

MARTIN VASQUEZ,                               §
TDCJ #01924603,                               §
                                              §
             Plaintiff,                       §
                                              §
v.                                            §         CIVIL ACTION NO. H-18-3978
                                              §
JOE MORGAN, et al.,                           §
                                              §
            Defendants.                       §

                         MEMORANDUM OPINION AND ORDER

      State inmate Martin Vasquez                  (TDCJ #01924603) has filed a

Prisoner's     Civil        Rights       Complaint      under    42      U.S.C.       §     1983

("Complaint") (Docket Entry No. 1), regarding the conditions of his

confinement       in    the    Texas      Department      of     Criminal      Justice

Correctional Institutions Division                     ("TDCJ").         At   the court's

request     Vasquez      has       also     supplemented        his      Complaint          with

Plaintiff's More Definite Statement (Docket Entry No. 38). Because

Vasquez is a prisoner who proceeds in forma pauperis, the court is

required to scrutinize the claims and dismiss the Complaint, in

whole or     in     part,     if    it    determines      that     the    Complaint           "is

frivolous, malicious, or fails to state a claim upon which relief

may be granted" or "seeks monetary relief from a defendant who is

immune from such relief."                  28 U.S.C. § 191 SA ( b) ;          28 U.S.C. §

1915 (e) (2) (B).      After considering all of the pleadings, the court

concludes    that      this    case       must    be   dismissed      for     the     reasons

explained below.
                                   I.   Background

     Vasquez was taken into TDCJ custody most recently in May of

2018, following the revocation of his parole.1                   At the time he

filed his Complaint, which is dated October 6, 2018, Vasquez was

incarcerated at the Holliday Unit in Huntsville.2 He sues the

following defendants who are employed by TDCJ at the Holliday Unit

facility:         (1)    Senior    Practice    Manager   Joe    Morgan;     (2) Mr.

Ashberger,     who      is   a   Physician's   Assistant   or    P.A.;     (3) Mrs.

Crawford     of    "American      Disability    Services,"      which     the   court

construes to mean Assistive Disability Services ("ADS");                    (4) Mrs.

Adair, ADS;       ( 5) Mrs. Eckland, ADS; and ( 6) Warden Dickerson.3

     Vasquez states that he has been confined to a wheelchair since

September 2017, as the result of a degenerative spinal condition or

infection.4       He also suffers from neuropathy around his waist and

sciatica in his legs.5              In 1999,   while Vasquez was previously

incarcerated in TDCJ, he was diagnosed with Hepatitis C, which




     1
      Plaintiff's More Definite Statement, Docket Entry No. 39, pp.
1, 5. For purposes of identification, all page numbers refer to
the pagination imprinted by the court's electronic filing system,
CM/ECF.
     2
         Complaint, Docket Entry No. 1, pp. 3, 5.
     3
         Id. at 3.
     4
         Plaintiff's More Definite Statement, Docket Entry No. 39, p.
1.



                                         -2-
progressed to cirrhosis of the liver in 2011. 6

     Vasquez claims that conditions at the Holliday Unit violated

his rights under the Americans with Disabilities Act (the "ADA")

and the Rehabilitation Act         ("RA")   because there was only "one

handicap toilet" and "one handicap shower" for 25 disabled inmates,

which resulted in unsanitary conditions. 7        He claims further that

he was denied medical care in the form of medication called

"Epclusa" to cure his Hepatitis C in violation of the Eighth

Amendment. 8    Vasquez seeks injunctive relief in the form of medical

treatment, as well as nominal, compensatory, and punitive damages

for the violation of his rights. 9


                             II.   Discussion

A.   Claims Under the ADA and RA

     In February 2019, Vasquez was transferred from the Holliday

Unit to the Stiles Unit in Beaumont, 10 where he is reportedly

receiving treatment for Hepatitis C. 11       To the extent that he seeks

injunctive relief regarding the conditions of his confinement at

     6
         Id. at 3.
     7
         Id. at 1.
     8
         Id. at 2.
     9
         Complaint, Docket Entry No. 1, p. 4.
      Letter dated February 21, 2019, Docket Entry No. 33, p. 1
     10

(advising the court of his transfer).
     11 Plaintiff's   More Definite Statement, Docket Entry No. 39, p.
4.
                                     -3-
the Holliday Unit, where all of the defendants are located, his

claims for injunctive relief are moot because he is no longer

assigned to that facility.      See Oliver v. Scott, 276 F.3d 736, 741

(5th Cir. 2002); see also Cooper v. Sheriff, Lubbock County, Tex.,

929 F.2d 1078,      1084 (5th Cir. 1991) (holding that an inmate's

transfer from county jail to state prison rendered moot his claims

for injunctive relief).

      Alternatively, Vasquez's claims under the ADA and the RA must

be    dismissed    because   neither    statute   authorizes   individual

liability. 12     See Cooper v. Hung, 485 F. App'x 680, 683 (5th Cir.

2012) (per curiam) (citations omitted); see also Decker v. Dunbar,

633 F. Supp. 2d 317, 356-57 (E.D. Tex. 2008) (observing that there

is no individual liability in lawsuits under the RA or the ADA, and

that a plaintiff may not attempt to assert such claims by "casting

his   lawsuit     under   Section   1983")   (citations   omitted).   His

remaining claims must be dismissed for the reasons set forth below.


B.    Eighth Amendment Claims

      Vasquez alleges that he was denied medical care for Hepatitis

C at the Holliday Unit by P.A. Ashberger after Ashberger determined



      Vasquez cannot otherwise recover compensatory damages for his
      12

exposure to unsanitary conditions of confinement because he does
not allege that he suffered any physical injury as a result. The
PLRA, which governs this lawsuit, precludes an action for
compensatory damages "for mental or emotional injury suffered while
in custody without a prior showing of physical injury or the
commission of a sexual act (as defined in section 2246 of Title
18)." 42 U.S.C. § 1997e(e).
                                     -4-
that Vasquez's liver enzymes were "dangerously high" and that

treatment could kill him. 13           To state an actionable claim in this

context a prisoner must demonstrate that the defendant violated the

Eighth Amendment by acting with "deliberate indifference to a

prisoner's serious illness or injury[.]"               Estelle v. Gamble, 97 S.

Ct. 285,     291 (1976).           A prison official acts with deliberate

indifference "only if he knows that inmates face a substantial risk

of serious harm and disregards that risk by failing to take

reasonable measures to abate it."              Farmer v. Brennan, 114 S. Ct.

1970, 1984 (1994); Jones v. Texas Dep't of Criminal Justice, 880

F.3d 756 (5th Cir. 2018).

     The Eighth Amendment deliberate indifference standard is an

"extremely high" one to meet.             Domino v. Texas Dep't of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001).                "Unsuccessful medical

treatment,       acts of negligence,        or medical malpractice do not

constitute       deliberate        indifference,     nor    does     a     prisoner's

disagreement       with     his      medical      treatment,       absent        exigent

circumstances."       Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.

2006).       A    showing     of     deliberate     indifference         under     these

circumstances requires the prisoner to demonstrate that prison


     13
      Plaintiff's More Definite Statement, Docket Entry No. 39, p.
3.    Vasquez adds that he was also denied treatment with
"Interferon-Ribovarin" at the Stevenson Unit in 2014.     See id.
These claims, however, are well outside the two-year statute of
limitations that governs civil rights claims under 42 U.S.C.
§ 1983. See Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th
Cir. 2001); Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a).

                                         -5-
officials     "refused     to     treat     him,   ignored    his    complaints,

intentionally treated him incorrectly, or engaged in any similar

conduct that would clearly evince a wanton disregard for any

serious medical needs." Id. (citation and internal quotation marks

omitted).

        Vasquez takes issue with a treatment decision made by P.A.

Ashberger based on an evaluation of his liver enzymes. The Supreme

Court has noted that decisions about whether a certain form of

treatment is indicated "is a classic example of a matter for

medical judgment."       Gamble, 97 S. Ct. at 293.           To the extent that

Vasquez disagrees with any particular medical determination or the

level of care that he has received, a prisoner's disagreement with

treatment decisions does not state an actionable claim under the

Eighth Amendment.        See Gobert, 463 F.3d at 346; see also,�,

Hendrix v. Aschberger, 689 F. App'x 250, 250 (5th Cir. 2017) (per

curiam) (holding that a Texas prisoner's disagreement with medical

providers, who failed to provide him with medications that could

cure his Hepatitis C, was insufficient to show a constitutional

violation); Grumbles v. Livingston, 706 F. App'x 818, 820 (5th Cir.

2017)     (per   curiam)        (observing      that   neither   a   prisoner's

disagreement with a treatment approach nor his opinion that he

should have received a certain treatment for Hepatitis C raises a

viable claim of deliberate indifference or a violation of the
Eighth Amendment).         Accordingly, Vasquez does not allege facts

showing that Ashberger denied him medical care with deliberate
                                          -6-
indifference in violation of the Eighth Amendment.

     Vasquez does not allege specific facts demonstrating that any

of the other defendants listed in the Complaint had the requisite

personal involvement in a constitutional violation. 14    Absent a

showing of personal involvement in the alleged constitutional

violation, Vasquez does not state a viable claim under§ 1983. See

Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983) ("Personal

involvement is an essential element of a [42 U.S.C. § 1983) cause

of action.").   Because Vasquez has not articulated a viable claim,

his Complaint will be dismissed as legally frivolous pursuant to 28

U.S.C. § 1915(e)'(2) (B).


                     III.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The Prisoner Civil Rights Complaint under 42 U.S.C.

          § 1983 filed by Martin Vasquez (Docket Entry No. 1)

          is DISMISSED with prejudice

     2.   The dismissal will count as a "strike" for purposes

          of 28 U.S.C. § 1915(g).

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.     The Clerk will also send a


      See Complaint, Docket Entry No. 1, pp. 3-4; Plaintiff's More
     14
Definite Statement, Docket Entry No. 39, p. 4 (declining to answer
Question No. 11 posed in the Order for More Definite Statement,
Docket Entry No. 31, which asked Vasquez to list each defendant and
provide   specific   facts   about   each   individual's   personal
involvement).
                                 -7-
copy of this Order to (1) the TDCJ - Office of the General Counsel,

Capitol   Station,    P.O.   Box   13084,   Austin,     Texas,    78711,   Fax:

512-936-2159;        and     (2)   the      Three       Strikes     List        at

Three_Strikes@txs.uscourts.gov.

                                                              'J;.c ,

                                                          £�
     SIGNED at Houston, Texas, on thi�1�th day of                       2019.



                                                    7 /J
                                                       SIM LAKE
                                            UNITED STATES DISTRICT JUDGE




                                     -8-
